IN THE SUPREME COURT OF THE STATE OF DELAWARE

 WILLIAM LEWIS,                          §
                                         §
       Defendant Below,                  §   No. 87, 2020
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID Nos. 1508004862A (K) and
                                         §   1803000756 (K)
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: August 25, 2020
                           Decided: October 12, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                        ORDER

      Upon consideration of the opening brief, motion to affirm, and the record on

appeal, it appears to the Court that:

      (1)    The defendant below-appellant, William Lewis, filed this appeal from

a Superior Court order sentencing him for a violation of probation (“VOP”). The

State of Delaware has filed a motion to affirm the judgment below on the ground

that it is manifest on the face of Lewis’s opening brief that his appeal is without

merit. We agree and affirm.

      (2)    In May 2016, Lewis pleaded guilty to second-degree robbery in

Criminal ID No. 1508004862A. The Superior Court sentenced Lewis, effective
August 14, 2015, to five years of Level V incarceration, suspended after eighteen

months for decreasing levels of supervision. In April, July, and December 2018, the

Superior Court found that Lewis had violated his probation and sentenced him for

those violations.

      (3)    In April 2018, Lewis pleaded guilty to failure to register as a sex

offender in Criminal ID No. 1803000756. The Superior Court sentenced Lewis,

effective March 11, 2018, to two years of Level V incarceration, suspended after

ninety days for one year of Level III probation.

      (4)    On August 19, 2019, the Superior Court found that Lewis had violated

his probation in Criminal ID Nos. 1508004862A and 1803000756. The Superior

Court sentenced Lewis as follows: (i) for second-degree robbery in Criminal ID No.

1508004862A, effective July 29, 2019, two years and four months of Level V

incarceration, suspended after ninety days for one year of Level IV Crest, suspended

after successful completion of Level IV Crest and five months of Level IV Work

Release for one year of Level III GPS; and (ii) for failure to register as a sex offender

in Criminal ID No. 1803000756, one year and nine months of Level V incarceration,

suspended for one year of Level III GPS.

      (5)    On January 18, 2020, an administrative warrant was filed for Lewis’s

VOP. The VOP report alleged that Lewis possessed synthetic marijuana while

serving the Level IV Crest portion of his sentence. After a VOP hearing, the

                                           2
Superior Court found that Lewis had violated his probation. The Superior Court

sentenced Lewis as follows: (i) for second-degree robbery in Criminal ID No.

1508004862A, effective January 16, 2020, two years and one month of Level V

incarceration, suspended after one year and successful completion of a Level V

program within the discretion of the Department of Correction (“DOC”), followed

by one year of a Level III intensive outpatient treatment program; and (ii) for failure

to register as a sex offender in Criminal ID No. 1803000756, one year and nine

months of Level V incarceration, suspended for one year of a Level III intensive

outpatient treatment program. This appeal followed.

         (6)     In his opening brief, Lewis does not dispute that he violated his

probation. Instead, Lewis asks the Court to reduce the non-suspended portion of his

Level V sentence to six months of time served because DOC has suspended all

programs in response to COVID-19, his VOP sentence includes Level III intensive

outpatient treatment, and he is currently just taking up space and trying not to get

sick. Lewis has not stated a basis for reversal of his VOP sentence.

         (7)     This Court’s appellate review of a sentence is extremely limited and

generally ends upon a determination that the sentence is within statutory limits.1

Once Lewis committed a VOP, the Superior Court could impose any period of

incarceration up to and including the balance of Level V time remaining on his


1
    Kurzmann v. State, 903 A.2d 702, 714 (Del. July 13, 2006).
                                                 3
sentence.2 The record does not reflect, and Lewis does not allege, that the VOP

sentence exceeded statutory limits or the Level V time previously suspended.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:



                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




2
    11 Del. C. § 4334(c); Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).
                                                 4